Case 9:19-cv-81160-RS Document 452-8 Entered on FLSD Docket 05/11/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO: 9:19-cv-81160-RS

    APPLE INC.,

            Plaintiff,
    v.

    CORELLIUM, LLC,
        Defendant.

    __________________________________/

      DECLARATION OF DAVID L. HECHT IN SUPPORT OF CORELLIUM, LLC’S
    DAUBERT MOTION TO PRECLUDE CERTAIN TESTIMONY OF DR. JASON NIEH


          I, David L. Hecht, am an attorney admitted pro hac vice and am counsel for Defendant

   Corellium, LLC. I have personal knowledge of the facts contained herein, and could

   competently testify to these facts if called as a witness.

          1.       Attached as Exhibit A is a true and correct copy of excerpted portions of the

   transcript of the deposition of Dr. Jason Nieh taken in this matter.

          2.       Attached as Exhibit B is a true and correct copy of excerpts of the opening report

   submitted by Dr. Nieh in this matter.

          3.       Attached as Exhibit C is a true and correct copy of excerpts of the rebuttal report

   submitted by Dr. Nieh in this matter.

          4.       Attached as Exhibit D is a true and correct copy of excerpts of the supplemental

   report submitted by Dr. Nieh in this matter.

          5.       Attached as Exhibit E is a true and correct copy of correspondence from April 3,

   2020 confirming the Parties’ proposed agreement that supplemental expert reports would be due
Case 9:19-cv-81160-RS Document 452-8 Entered on FLSD Docket 05/11/2020 Page 2 of 2




   April 20, 2020 for reports based on “all material produced between 3/3 and 4/13 and depositions

   that occur through 4/17”, and (b) April 27, 2020 based on “materials produced after 4/13”.

          6.         Attached as Exhibit F is a true and correct copy of correspondence dated May 9,

   2020 from counsel for Plaintiff confirming the Parties’ agreement to deadlines for supplemental

   expert reports.

          7.         Attached as Exhibit G is table showing the dates of production of all materials

   produced by Corellium that Dr. Nieh cites in Appendix A to his supplemental report.

          8.         I have reviewed the dates on which Dr. Nieh had access to cloud and on-premises

   version of the Corellium Apple Product, and confirmed that Dr. Nieh first had access to the cloud

   version of the Corellium Apple Product as of February 18, 2020.

   I declare under penalty of perjury that the foregoing is true and correct.


Dated: May 11, 2020                                               /s/ David L. Hecht

                                                                  David L. Hecht
